Citation Nr: 1426994	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  04-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected mild myositis of the right temporomandibular area.  

3.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to September 1988.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from December 2005 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In April 2006, the Veteran provided testimony in support of his TDIU claim at a hearing at the RO which was conducted by a Decision Review Officer (DRO).  A transcript of the April 2006 hearing is associated with the claims file.  

In November 2006, the Veteran provided testimony in support of his TDIU claim at a hearing conducted by the undersigned Veterans Law Judge (VLJ) via videoconferencing equipment.  A transcript of the November 2006 hearing is associated with the claims file.  

The Veteran's TDIU claim was previously before the Board in June 2007 and April 2008, when it was remanded because it was inextricably intertwined with claims filed by the Veteran which had not been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ).  Thereafter, the RO adjudicated these issues, among others, and the Veteran perfected an appeal to the Board.  In August 2013, the claims currently on appeal were remanded so that the Veteran could be provided the opportunity to participate in a videoconference hearing in connection with his myositis and hearing loss claims.  

In November 2013, the Veteran provided testimony in support of his myositis and hearing loss claims at a hearing conducted by the undersigned via videoconferencing equipment.  A transcript of the November 2013 hearing is associated with the claims file.  

In light of the AOJ's adjudication of the claims referred by the Board in June 2007 and April 2008, and the Veteran's participation in the November 2013 videoconference hearing, the Board concludes that the Board's prior remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The Veteran's appeal has been returned to the Board.  

Representation

When the Veteran initially filed the claims which are currently before the Board, he was represented by the Maine Department of Veterans' Services.  See a July 1995 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In April 2008, VA received a completed VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of Francis M. Jackson, a private attorney.  Thereafter, this private attorney acted on the Veteran's behalf in all VA matters.  However, in February 2011, VA received a completed VA Form 21-22a in favor of Penelope E. Gronbeck, a private attorney employed by the same law firm as Mr. Jackson.  At all times after this submission, Penelope E. Gronbeck acted on the Veteran's behalf in all VA matters.  Accordingly, the Veteran is currently represented by Penelope E. Gronbeck, as reflected on the title page.

Preliminary notes

During the pendency of the current appeal, the Veteran also perfected an appeal to the Board concerning the issue of entitlement to service connection for a headache disorder.  By a March 2012 DRO decision, the RO established service connection for headaches; a 30 percent initial evaluation was assigned, effective from May 23, 2005.  Also, by this decision, the RO increased the evaluation assigned for the Veteran's service-connected depressed facial scar of the right zygoma area from 10 percent disabling to 30 percent disabling, effective from May 23, 2005, and, due to VA regulatory changes affecting the rating criteria pertinent to scars, assigned a separate 10 percent initial evaluation for a painful scar of the right zygoma area, effective from October 23, 2008 - the effective date of the regulatory change.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2013)).  

In May 2012, VA received a statement from the Veteran's private attorney which read, "Please treat this letter as a notice of disagreement from [sic] his decision dated March 2, 2012, as [the Veteran] desires to appeal.  Please note that we are appealing the denial of entitlement to Individual Unemployability dated back to June 1, 2005."  See a May 2012 statement from the Veteran's representative.  

Although the Board acknowledges that the Veteran and his private attorney are dissatisfied with the RO's determinations conveyed in the March 2012 DRO decision, the May 2012 statement cannot be accepted as a valid notice of disagreement with any determination rendered therein.  While recognizing that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that a notice of disagreement need not contain any "magic words or phrases" (Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002)), where, as here, the RO gives notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  See 38 C.F.R. § 20.201 (2013).  Indeed, the only specific issue identified by the Veteran's private attorney in the May 2012 statement is the Veteran's TDIU claim, which was not adjudicated by the RO in the February 2012 DRO decision and has been under the Board's jurisdiction since December 2005.  

As such, the issues adjudicated by the RO in the March 2012 DRO decision are not currently before the Board and will be discussed no further.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

The issue of entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative clinical evidence reflects that the Veteran has not demonstrated a hearing loss disability for VA purposes in either ear at any point during the claims period.

2.  Prior to January 27, 2006, and from December 5, 2011, to the present, the Veteran's mild myositis of the right temporomandibular area is manifested by an inter-incisal range limited to no less than 40 mm.  

3.  From January 27, 2006, to December 4, 2011, the Veteran's mild myositis of the right temporomandibular area was manifested by an inter-incisal range limited to no less than 25 mm.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a hearing loss disability are not met.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2013).

2.  Prior to January 27, 2006, and from December 5, 2011, to the present, the criteria for an evaluation in excess of 10 percent for mild myositis of the right temporomandibular area have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.124a, 4.150, Diagnostic Codes 5003, 5021, 9905 (2013).  

3.  From January 27, 2006, to December 4, 2011, the criteria for a 20 percent evaluation, but no more, for mild myositis of the right temporomandibular area have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.124a, 4.150, Diagnostic Codes 5003, 5021, 9905 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Letters from the RO to the Veteran dated in November 2009 and December 2009 satisfied the duty to notify provisions concerning claims brought under the theory of direct service connection, claims for increased evaluations, and the assignment of effective dates and disability ratings as per the United States Court of Appeals for Veteran's Claims' (the Court's) holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's service treatment records, service personnel records, VA treatment records and all identified private treatment records have been obtain and associated with the record.  Additionally, treatment records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA) have been obtained.  38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

VA examinations were provided to the Veteran with respect to the issues decided herein in January 2006, December 2009, January 2010, December 2011 and January 2012.  The Veteran contacted VA and cancelled VA audiological examinations in December 2009 and January 2012 as well as VA oral and muscles examinations in December 2009 and January 2010.  "The duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In failing to report to these scheduled examinations and refraining from rescheduling them, VA's assistance has been frustrated.  The claims shall be rated on the evidence of record.  See 38 C.F.R. § 3.655 (2013).  

VA examinations pertaining to the Veteran's myositis claim were completed in January 2006 and January 2012.  Review of these examination reports reflects that they are adequate for the purpose of adjudicating the Veteran's claim decided herein.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All symptoms were reported and offered opinions were accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ and/or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Because the April 2006 and November 2006 DRO and Board hearings, respectively, dealt solely with the Veteran's TDIU claim which is being remanded, discussion of whether the DRO and VLJ fulfilled these duties will not be discussed.  During the November 2013 hearing, the VLJ noted the elements that were lacking to substantiate the claims for service connection and an increased evaluation.  The Veteran was assisted at the hearing by an accredited private attorney.  The private attorney and the VLJ asked questions to ascertain the extent of the in-service injury, to determine whether the Veteran's current disability is related to his military service, and the current severity of his service-connected right myositis of the temporomandibular area.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the private attorney.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and an increased evaluation.  Neither the Veteran nor his private attorney has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Service Connection - Bilateral Hearing Loss  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  In Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court also held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  

The absence of in-service evidence of a hearing loss disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, supra.  

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2013).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Analysis

The Veteran's claim to establish service connection stems from an April 2006 statement from Dr. Atkins indicating that the Veteran experiences "decreased hearing" due to an in-service head injury.  Although the Veteran, through his private attorneys, has generally asserted that service connection is warranted for a bilateral hearing loss disability, he has made no other specific assertions pertinent to this claim, to include averring that he has a bilateral hearing loss disability due to in-service noise exposure.  

In light of the Veteran's in-service head injury and the April 2006 statement from Dr. Atkins, the RO attempted to provide the Veteran for VA audiological examinations in connection with this claim in December 2009 and January 2012.  However, on both occasions, the Veteran contacted VA and cancelled the examinations with no showing of good cause or attempt to reschedule.  In such cases, VA law provides that the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655 (2013).

As recounted above, the matter of establishing a hearing loss disability for VA purposes is limited to demonstration of certain audiometric thresholds on testing and speech recognition scores using the Maryland CNC Test.  Pertinently, the evidence of record does not reflect that audiometric or Maryland CNC testing was accomplished at any time during the appeal period, and thus, the criteria of 38 C.F.R. § 3.385 are not met at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013).  

The Board notes in passing that the Veteran participated in a VA General examination in January 2012, and the examination report reflects the examiner's notation that, upon interview and clinical evaluation, there were no noted "ear conditions," to include hearing loss or tinnitus.  There is no indication that audiometric testing was completed at that time.  

As a service connection claim requires, at a minimum, medical evidence of a current disability, service connection for a bilateral hearing loss disability is not warranted in this case.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board recognizes that the Veteran, his private attorneys, and Dr. Atkins believe that the Veteran's in-service head injury resulted in decreased hearing acuity.  However, diminished hearing acuity is not synonymous with a hearing loss disability for VA purposes.  The Court in Hensley noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  However, not all hearing loss constitutes hearing loss "disability" for VA purposes.  The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  Here, the file contains no evidence showing that the Veteran has hearing loss severe enough to reach the level of a hearing loss "disability" for VA purposes.  38 C.F.R. § 3.385.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing).  To this extent, the Board finds that the Veteran is competent to report that he has hearing loss.  However, the Veteran has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations necessary for a finding of a VA disability.  

In light of the lack of a current hearing loss disability for VA purposes, a discussion concerning chronicity and/or continuity of symptomatology is unnecessary.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker, supra.  

In sum, the Board finds that service connection for a bilateral hearing loss disability must be denied because the evidence does not reflect that the Veteran such a disability for VA purposes at any time during the appeal period.  Although the Veteran was provided the opportunity to present for two VA examinations which may have shown a bilateral hearing loss disability on audiometric testing, he failed to report to scheduled examinations without good cause.  Thus, the Board has evaluated the appeal based on the evidence of record.  See 38 C.F.R. § 3.655.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the Veteran.  Id. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

The present claim, initially recognized and referred by the Board in the June 2007 remand, stems from Dr. Atkins' April 2006 statement noting that the Veteran's facial pain associated with his service-connected myositis of the right temporomandibular area had increased.  As such, the rating period on appeal is from April 14, 2005, one year prior to the date of receipt of Dr. Atkins' statement.  38 C.F.R. § 3.400(o)(2) (2013).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.

The Veteran's service-connected disability, myositis, is listed in the Rating Schedule under Diagnostic Code 5021, and it is provided that this disability will be rated on limitation of motion of the affected parts, as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5021.  The legal criteria pertinent to rating disabilities involving degenerative, 38 C.F.R. § 4.71a, Diagnostic Code 5003, provides that such disabilities will be rated on the basis of limitation of motion of the affected joint(s).  When limitation of motion is noncompensable, a rating of 10 percent is for application for each major joint affected by the limitation of motion.  Also, a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Any limitation of motion must be confirmed by findings such as swelling muscle spasm, or satisfactory evidence of painful motion.  For these purposes, VA regulations consider major joints to be the shoulder, elbow, wrist, hip, knee and ankle. 38 C.F.R. § 4.45(f) (2013).

The Court held in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that when read together, 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59 (pertaining to painful motion) require that painful motion of a major joint or groups caused by degenerative arthritis (where the arthritis is established by X- ray) is deemed to be limited motion and entitled to a minimum 10 percent rating per joint, even in the absence of actual limitation of motion.  However, the Court later clarified in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), that "pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  The Board notes the Court's prior decision in Lichtenfels, but, in Mitchell, the Court distinguishes Lichtenfels as limited to the specific situation where a claimant demonstrates noncompensable loss of motion and is rated under Diagnostic Code 5003 (degenerative arthritis established by X-ray findings).  The Court also held in Mitchell that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Further, the Court held in Mitchell that a Veteran is not entitled to a maximum evaluation based on lost range of motion simply because he exhibits pain throughout range of motion. 

The Court later held in Burton v. Shinseki, 25 Vet. App. 1 (2011), that 38 C.F.R. § 4.59 provided for a compensable evaluation in all instances of painful motion of a joint, regardless of whether the record reflected objective evidence of degenerative joint disease. 

The Veteran is currently assigned a 10 percent evaluation for his service-connected mild myositis of the right temporomandibular area under Diagnostic Codes 8045-9905.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  

In the present case, X-ray testing of the Veteran's jaw in December 2011 did not reflect arthritis affecting the joint.  However, based on the hyphenated Diagnostic Codes used by the RO, it appears that the Veteran's service-connected disability (myositis) has been rated by analogy to a traumatic brain injury (Diagnostic Code 8045) and that limited motion of temporomandibular articulation (Diagnostic Code 9905) is a residual condition.  As such, the Veteran's service-connected disability has been, and will continue to be, evaluated based on range of motion of the jaw.  

Under Diagnostic Code 9905, which assigns evaluations based on the degree of movement of the jaw, when the inter-incisal range is from 31 to 40 mm, a 10 percent rating is assigned.  A range of 21 to 30 mm warrants a 20 percent evaluation.  A 30 percent evaluation is assigned for a range of 11 to 20 mm, and a range of 0 to 10 mm merits a 40 percent evaluation.  In the alternative, a 10 percent evaluation may be assigned when the range of lateral excursion (side to side movement of the jaw) is limited to 0 to 4 mm.  A Note specifies that evaluations for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2013).  As the assignment of a higher rating under these criteria requires that elements from the lower rating are met, Diagnostic Code 9905 is successive.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).

The record reflects that, at the January 2006 VA examination, the Veteran demonstrated maximum mouth opening of 25mm before experiencing pain.  Although repetitive motion testing was not accomplished, this measured limitation of motion of the jaw meets the criteria for a 20 percent evaluation, but no more.  As such, a 20 percent evaluation is warranted from January 27, 2006 - the date of the January 2006 VA examination.  The partial allowance of the Veteran's claim has created a staged evaluation.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Measurements of range-of-motion of the Veteran's jaw were subsequently accomplished during a VA dental consult on December 5, 2011, and at the January 2012 VA examination.  Specifically, the December 2011 VA dental progress note and the January 2012 VA examination report show that the Veteran demonstrated an inter-incisal range greater than 40 mm on each occasion, to include upon repetitive motion testing and in consideration of additional functional impairment due to pain.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Indeed, although the range-of-motion findings pertinent to the Veteran's jaw do not meet the criteria for a 10 percent evaluation or higher under Diagnostic Code 9905, a 10 percent evaluation may be assigned due to painful motion of the joint as per Diagnostic Codes 5021 and 5003 and the Court's holding in Burton.  This is so from the first date where the criteria for a 20 percent evaluation were not demonstrated (December 5, 2011) to the present.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

While the Board has partially granted the Veteran's claim for an increased evaluation for an earlier time period under consideration, this amounts to a staged rating rather than a reduction.  The provisions of 38 C.F.R. § 3.105(e) pertaining to rating reductions are not applicable to staged ratings.  O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  

The Board has considered whether the Veteran is entitled to an increase under any other potentially applicable Diagnostic Codes.  However, there are no findings during the appeal period of disease, loss, or malunion of the mandible, maxilla, ramus, condyloid process, coronoid process, or hard palate.  As such, the Diagnostic Codes relating to these body parts (9900-9904, 9906-9912, and 9914-9916), are not for application.  Further, although the December 2011 VA dental progress note reflects that the Veteran is missing 7 teeth, there is no indication that the Veteran's tooth loss was due to loss of the substance or body of the maxilla or mandible without continuity.  Accordingly, Diagnostic Code 9913, pertaining to lost masticatory surface, is not for application.  38 C.F.R. § 4.150 (2013).  

The Board notes that separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  In the present case, the Board notes that the Veteran's in-service injury which caused his mild myositis of the right temporomandibular area also resulted in scarring of the face, for which service connection has been established and two separate evaluations have been assigned.  However, as noted in the Introduction, these separate disabilities were adjudicated by the RO in the March 2012 rating decision, and the Veteran did not perfect an appeal to the Board with respect to those issues.  

During the pendency of the Veteran's appeal for an increased evaluation for service-connected mild myositis of the right temporomandibular area, he has alleged that this disability, among others, renders him unable to secure or follow a substantially gainful occupation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Indeed, the Veteran's TDIU claim pre-dates the appeal period for the increased evaluation for this disability.  However, as will be discussed below in the remand section, further evidentiary development is necessary, and thus, adjudication of the claim at this time would be premature.  

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's mild myositis of the right temporomandibular area has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability (pain, painful motion, limited motion of the jaw, etc.) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In sum, the Board finds that the claim for a higher evaluation for mild myositis of the right temporomandibular area must be denied from December 5, 2011, to the present.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher evaluation during this time period, that doctrine is not applicable.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.  

Prior to January 27, 2006, and from December 5, 2011, to the present, entitlement to an evaluation in excess of 10 percent for service-connected mild myositis of the right temporomandibular area, is denied.  

Entitlement to a 20 percent evaluation, but no more, for service-connected mild myositis of the right temporomandibular area, is granted from January 27, 2006, to December 4, 2011, subject to the controlling regulations applicable to the payment of monetary benefits.  


REMAND

After review of the complete record, the Board concludes that additional development is necessary with respect to the Veteran's TDIU claim.  

At all times during the appeal period of the Veteran's TDIU claim (since April 23, 2004), he has met the schedular criteria of 38 C.F.R. § 4.16(a).  The record reflects that he was last employed in March 2005.  Pertinently, in the March 2012 DRO decision, the RO established service connection for headaches; a 30 percent initial evaluation was assigned, effective from May 23, 2005.  This allowance was based in large part on the findings and statements of the December 2011 VA examiner, who opined that the Veteran's headache disorder was a manifestation of his congenital Arnold-Chiari malformation, but was aggravated beyond the normal progression of the disorder by his in-service head injury.  Crucially, while the examiner stated that the Veteran's headache disorder impacted his ability to work, rendering him unable to do so "when he has a headache (approx[imately] 3 [times] monthly)," this statement is insufficient to determine whether the frequency, severity, and longevity of the Veteran's headaches render him unable to secure or follow a substantially gainful occupation as per 38 C.F.R. § 4.16.  Such questions are more commonly and directly addressed in examinations provided in connection with claims for increased evaluations rather than examinations conducted for the purpose of establishing service connection, such as the December 2011 VA examination.  

In light of above, the Board concludes that the Veteran should be afforded an appropriate VA examination to determine whether any of his service-connected disabilities, alone or in concert with each other, render him unable to secure or follow a substantially gainful occupation.  

Further, due to the nature of the manifestations of the Veteran's service-connected disabilities (i.e., long-term physical and psychiatric sequelae of a head injury), the AOJ should seek an opinion from a vocational expert addressing whether any employment of which the expert feels the Veteran would have been capable in consideration of his service-connected disabilities, individually or in concert, would have constituted substantially gainful employment U.S. Department of Commerce, Bureau of the Census, during the appeal period (since May 23, 2004).  Smith v. Shinseki, 647 F.3d. 1380 (Fed.Cir. 2011).  

Accordingly, the case is REMANDED for the following actions:

1.  Complete any action(s) necessary to collect and verifying information concerning the Veteran's complete educational and occupational history.  If any further clarification from the Veteran is necessary, he should be contacted. 

2.  Schedule the Veteran for a VA general medical examination to evaluate whether he is precluded from obtaining and maintaining substantially gainful employment due to service-connected disabilities.  The claims folder contents must be made available to the examiner for review.  The examiner is request to provide opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either singly or combined, render him unable to obtain and maintain substantially gainful employment.  

The examiner is reminded that consideration should not be given to the effect, if any, on his employability of the Veteran's age or any nonservice-connected disabilities. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Thereafter, forward the Veteran's claims file to a VA vocational rehabilitation/training expert and request that he or she review the claims file in its entirety.  Thereafter, the expert must provide an opinion concerning whether any employment of which the expert feels the Veteran would have been capable of performing since May 23, 2004, in view of his occupational and educational background and the impairment caused by his service-connected disabilities, individually or in concert, would have constituted substantially gainful employment U.S. Department of Commerce, Bureau of the Census, during that period. 

The examiner is reminded that consideration should not be given to the effect, if any, on his employability of the Veteran's age or any nonservice-connected disabilities. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the fullest extent, issue an additional Supplemental Statement of the Case.  After the Veteran and his private attorney have had an adequate opportunity to respond, return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


